Title: To Thomas Jefferson from James Madison, 20 April 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington Apl. 20. 1807
                        
                        Inclosed are a Letter from Consul Harris, another from the Consul at St. Iago de Cuba, and an answer from
                            Genl. Smith to my inquiry as to the operation of the Colonial act: of the Treaty of Decr. 31. Harris writes more like a
                            Russian than an American; and forgetting that he is but a Consul, takes the tone of a Minister Plenipo: or rather goes
                            beyond it, in his answer to the Communication of the Russian Minister of F. Affairs. The letter from Maurice suggests anew
                            the value and the vacancy of a Consular Agency at Santo Domingo. It gives a favorable acct. of the disposition of the
                            Spanish Authorities in Cuba. I hope Turreau’s letter to Ferrand will be a remedy to the abuse in that quarter, of the
                            Decree of Novr. 21.
                        The developments of Genl. Smith are precisely such as a critical attention to the scope of the 11 Art: had
                            led me to anticipate. The shape to be given to the instructions to our Comissrs. becomes more & more perplexing. I
                            begin to suspect that it may eventually be necessary to limit the Treaty to the subject of impressments, leaving the
                            Colonial trade with other objects to their own courses, and to the influence which the reserved power over our imports,
                            may have on that course. In practice, the Colonial trade & every thing else would probably be more favored, than they
                            are by the articles forwarded, or would be by any remodifications to be expected. The case of impressments is more urgent.
                            Something seems éssential to be done, nor is any thing likely to be done without carrying fresh matter into the
                            negociation. I am preparing an overture to disuse British Seamen, in the form of an Ultimatum, graduated from an exception
                            of those who have been two years in our navigation, to no exception at all, other than of such as have been naturalized. I
                            shall take however no final step, till your determination arrives.
                        Yrs. with the highest respect & attachment
                        
                            James Madison
                     
                        
                    